Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed on 08/09/2022. Claims 1, 13, 15, 16 and 21 were amended. Claim 31,31 were added. Claims 9, 12, 14, 17 and 22 were canceled.
Claims 1-8, 10, 11, 13, 15, 16, 18-21, 23-34 are  presented for examination.
Response to Argument
The argument regarding rejections under 35 U.S.C. § 112b :

Applicant’s Argument:
 the argument regarding 112b rejection of claims 13-15, 24, 28, 21, 22, 26, 30. 
Examiner’s response: 
Applicant’s argument regarding the 112-b rejection is fully considered, therefore, the 112(b) rejection is withdrawn in view of claim amendment. 
In reference to applicant’s argument regrading rejections under 35 U.S.C. § 101-
Applicant’s Argument:
The Examiner asserts on page 3 of the Office Action that the claim "elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component." Applicant submits that the Examiner has failed to satisfy the requirements set forth in the Memorandum entitled "Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.)" dated April 19, 2018 ("Berkheimer Memo"). At pages 3-4, the Berkheimer Memo requires a statement that an element is well-understood, routine or conventional to be supported by at least one of. (i) an express statement made in the specification or by Applicant during prosecution; (ii) a citation to one or more court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the element; (iii) a citation to a publication; or (iv) a statement of Official Notice taken by the Examiner. In this case, the Examiner has failed to provide the required support for the above- noted statement. 
Examiner’s Response: 
Examiner respectfully disagrees to applicant arguments because at Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B. (MPEP 2106.07(a) (III)) The argument is not persuasive, therefor the rejection is maintained. 
Applicant’s Argument: 
Further, as discussed in further detail below, none of the references cited by the Examiner are directed to the claimed method or computer-readable medium that provides for solving the problems of biases in how Al systems are constructed. See paragraphs [0004] and [00005] of the present application. As explained in, for example, paragraphs [0045] - [0047] of the present application, the claimed method and computer-readable medium allow for Al design that does not include the biases present in conventional systems by, for example, helping developers identify those biases. Applicant respectfully submits that the Examiner has failed to establish that such a method is "well understood, routine and conventional" at least because none of the cited references discloses or suggests any of the above-referenced features. 
Examiner’s Response: 
Examiner reposefully disagrees to applicant argument regarding the Examiner has failed to establish that such a method is "well understood, routine and conventional" at least because none of the cited references discloses or suggests any of the above-referenced features, because as made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.
.
Applicant’s Argument: 
These various limitations are enabled by the additional elements, and provide a specific improvement over prior systems, resulting in a method and non-transitory computer readable medium media that allows for the identification of biases. The claimed method allows for the identification of biases in an existing system such that the bias, for example, can be removed or the system can be used to design new Al that does not have problematic assumptions or biases present in conventional systems. See paragraphs [0045] - [0047]. These and other benefits are described throughout the application as filed.
Examiner’s Response:
Examiner respectfully disagrees to applicant argument because the claim recites the method to identify a bias in existing system that is abstract idea (mental process:  human mind can identify the bias of the system (observation))
Furthermore, the claim recites “a non-transitory computer readable medium media” This judicial exception is not integrated into a practical application because it only recites an additional element such as “a non-transitory computer readable medium media”. These additional elements of “a non-transitory computer readable medium media”, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Additionally, examiner respectfully disagrees to applicant’s argument regarding “the claimed method allows for the identification of biases in an existing system such that the bias, for example, can be removed or the system can be used to design new Al that does not have problematic assumptions or biases present in conventional systems” because the applicant’s argument is not reflect to the claim limitation. 
Therefore, the applicant’s argument is not persuasive, the 101 rejection is maintained . 

In reference to applicant’s argument regrading rejections under 35 U.S.C. § 103-
Applicant’s Argument:
Scarborough, therefore, fails to disclose processing the metadata corresponding to the dataset, wherein the metadata comprises identification of biases in the plurality of biases corresponding to each of the received input or providing the output and the identified portion of the received input corresponding to the determined bias at the interface on the computing device, as required by claims 1 and 16. Similarly, Scarborough fails to disclose determining, via the computing device, whether metadata associated with the received artificial intelligence system comprises at least one bias in a plurality of biases using pattern recognition.  Scarborough also fails to disclose performing any further steps after the identification of the bias. In Scarborough, as discussed above, the model is simply rejected if a bias is identified. There is no disclosure in Scarborough of identifying what specifically in the model includes the bias or any other steps that would allow for correction of the bias. Embodiments of the present invention, in contrast, reduce bias not only in model performance but in the inputs themselves, and through metadata of those inputs.
Examiner’s Response:
Applicant’s argument is fully considered but are moot in view of the new grounds of rejection necessitated by the amendment.
Information Disclosure Statement
7. The information disclosure statements (IDS) filed 08/09/2022; 08/24/2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10, 11, 13, 15, 16, 18-21, 23-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 analysis:
In the instant case, the claims are directed to a method (claims 1-15, 23, 24, 27-28, 31, 33) and non-transitory computer-readable medium (claims 16-20, 21, 22, 25, 26, 29, 30, 32, 34). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes/Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
Independent Claim 1:
Step 2A: Prong 1 analysis:
The claim(s) 1 recite(s):
-	“selecting, based on each of the received dataset, metadata corresponding to the dataset, and the output medium, at least one algorithm from a plurality of algorithms; (Judgment, this limitation encompasses evaluating a set of data and making judgement or opinion on the proper set of rules to be followed in order to process this data to solve a problem).
	 -	“determining, via the computing device, whether the output comprises at least one bias in a plurality of biases using pattern recognition;” (Evaluation, this limitation to evaluate the output to identify the pattern that effect the result.)
 -	“identifying a portion of the received input corresponding to the determined bias based on determining that the output comprises at least one bias, wherein identifying the portion of the received input corresponding to the determined bias further comprises processing the metadata corresponding to the dataset, wherein the metadata comprises identification of biases in the plurality of biases corresponding to each of the received input;” (Evaluation, this limitation to evaluation the data that led to the identified bias.)
Step 2A: Prong 2 analysis:
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “receiving input, at an interface on a computing device, wherein the input comprises a dataset, metadata corresponding to the dataset, and an output medium;” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
Claim further recites “processing, via the computing device, the received dataset, metadata corresponding to the dataset, and the output medium with the at least one algorithm to yield an output, wherein the output comprises an artificial intelligence system;” These limitations are recited at a high-level of generality such that it amounts to necessary data outputting.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data outputting to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Additionally, the claim recites the additional element of “providing the output and the identified portion of the received input corresponding to the determined bias at the interface on the computing device”.  These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).
The claim further recites the additional elements of an interface and a computing device, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). 
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B analysis:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of “receiving input, at an interface on a computing device, wherein the input comprises a dataset, metadata corresponding to the dataset, and an output medium;” which amounts to extra-solution activity of gathering data for use in the claimed process.  
The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").  
 Claim recites “processing, via the computing device, the received dataset, metadata corresponding to the dataset, and the output medium with the at least one algorithm to yield an output, wherein the output comprises an artificial intelligence system;” This limitation(s) is recited at a high-level of generality such that it amounts to necessary data outputting. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data outputting to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”)
The additional element of “providing the output and the identified portion of the received input corresponding to the determined bias at the interface on the computing device”.  These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  )).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
The additional elements of an interface and a computing device, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
	Independent claim 13:
	Step 2A: Prong 1 analysis:
 “determining, via the computing device, whether metadata associated with the received artificial intelligence system comprises at least one bias in a plurality of biases using pattern recognition;” (Evaluation, this limitation using pattern to evaluate the received input associated with bias.)
“ identifying a portion of the received artificial intelligence system corresponding to the at least one bias;” (Evaluation, this limitation to evaluate the received input associated with bias.)
“receiving a request, …to process a second selection of input data comprising the received input with the supplementary input data in place of the identified portion; and processing... the second selection of input data to yield an output, wherein the output is an artificial intelligence system that does not comprise the at least one bias.” (Evaluation)
Step 2A: Prong 2 analysis:
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “receiving input, at an interface on a computing device, wherein the input comprises an artificial intelligence system” , “retrieving, via the computing device, supplementary input data from a database of artificial intelligence systems, wherein the supplementary input data corresponds to the identified portion of the received input and does not comprise the at least one bias; ”, which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
The claim additionally recites, “displaying, at the interface on the computing device, the identified portion and the at least one bias.”, “ displaying the supplementary input data at the interface on the computing device; “, “processing, via the computing device, the second selection of input data to yield an output, wherein the output is an artificial intelligence system that does not comprise the at least one bias.” These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).
This judicial exception is not integrated into a practical application because it only recites an additional elements such as computer device and a user interface. These additional elements of an interface and a computing device, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Additionally, the claim recites “computing device”, “the interface of the computing device” which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B analysis:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of “receiving input, at an interface on a computing device, wherein the input comprises an artificial intelligence system” , “retrieving, via the computing device, supplementary input data from a database of artificial intelligence systems, wherein the supplementary input data corresponds to the identified portion of the received input and does not comprise the at least one bias; ”,  which amounts to extra-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").  
The additional element of “displaying, at the interface on the computing device, the identified portion and the at least one bias.”, “displaying the supplementary input data at the interface on the computing device; “ “processing, via the computing device, the second selection of input data to yield an output, wherein the output is an artificial intelligence system that does not comprise the at least one bias.”  These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  )).  
The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
The additional elements of an interface and a computing device, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Claim 2 recites:
Step 2A: Prong 1 analysis:
-	“determining whether the received input corresponds to requirements associated with each algorithm in the plurality of algorithms;” (Evaluation) 
-	“selecting algorithms of the plurality of algorithms, based on determining that the received input corresponds to requirements associated with the selected algorithms.” (Observation).
No additional element that provide a practical application or amount to significant more the abstract idea.
Claim 3 recites: 
Step 2A: Prong 1 analysis:
“the input further comprises any of: a format for the output, a supplementary dataset, a type of the dataset, and input consideration variables.” (It’s is a description of the input data). No additional element that provide a practical application or amount to significant more the abstract idea.
Claim 4 recites: 
Step 2A: Prong 1 analysis:
 The claim recite: “least one algorithm comprises an artificial intelligence model selected from a plurality of artificial intelligence approaches, including: an artificial narrow intelligence approach, a non-symbolic artificial intelligence approach, a symbolic artificial intelligence approach, a hybrid symbolic and non-symbolic artificial intelligence approach, and a statistical artificial intelligence approach.” (Mathematical Concept). No additional element that provide a practical application or amount to significant more the abstract idea.
Claim 5 recites: 
Step 2A: Prong 1 analysis:
The claim recite: “least one algorithm comprises a machine learning model selected from a plurality of machine learning models, including: a decision tree, a Bayesian network, an artificial neural network, a support vector machine, a convolutional neural networks, and a capsule network.” (Mental process (Evaluation)). 
Step 2A: Prong 2 analysis:
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “least one algorithm comprises a machine learning model selected from a plurality of machine learning models, including: a decision tree, a Bayesian network, an artificial neural network, a support vector machine, a convolutional neural networks, and a capsule network.” This judicial exception is not integrated into a practical application because it only recites an additional elements such as machine learning algorithms such as a decision tree, a Bayesian network, an artificial neural network, a support vector machine, a convolutional neural networks, and a capsule network. These additional elements of an interface and a computing device, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer function (See MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. The additional limitation of “least one algorithm comprises a machine learning model selected from a plurality of machine learning models, including: a decision tree, a Bayesian network, an artificial neural network, a support vector machine, a convolutional neural networks, and a capsule network.” do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. These additional elements of an interface and a computing device, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer function (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer function cannot provide an inventive concept. 
Claim 6 recites:
Step 2A: Prong 2 analysis:
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “Machine learning model was trained on the received input”. This judicial exception is not integrated into a practical application because it only recites an additional element of a machine learning model.  These elements are recited at a high-level of generality such that it amounts to generate the machine learning model based on the received input (generic computer function) (See MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. The additional limitation of “Machine learning model was trained on the received input” do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of generating the machine learning model based on the received input. Mere instructions to apply an exception using a generic computer function cannot provide an inventive concept (See MPEP 2106.05(f)).
Claim 7 recites: 
Step 2A: Prong 2 analysis:
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “Datasets comprising metadata corresponding to metadata of the received dataset, and the output medium.” This judicial exception is not integrated into a practical application because it only recites an additional element of a machine learning model.  These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
 In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. The additional limitation of “Datasets comprising metadata corresponding to metadata of the received dataset, and the output medium.” which amounts to extra-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory") As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computer device to perform the claimed process of generate the data based on the received input and output data. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Claim 8 recites: 
Step 2A: Prong 1 analysis:
The claim recite: “an indication of whether the at least one algorithm successfully processed the received input.” (Evaluation, this limitation to evaluate the received input associated with algorithm). No additional element that provide a practical application or amount to significant more the abstract idea.
Claims 10, 18 recite: 
Step 2A: Prong 1 analysis:
“removing the identified portion from the received input to yield updated input;” (Judgment)
Step 2A: Prong 2 analysis:
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “retrieving, via the computing device, supplementary input data from a database of artificial intelligence systems, wherein the supplementary input data corresponds to the identified portion of the received input and does not comprise the at least one bias; ”, which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
The claim also recites the additional limitation “displaying the supplementary input data at the interface on the computing device.”  This judicial exception is not integrated into a practical application because it only recites an additional elements such as computer device and an interface.  These elements are recited at a high-level of generality such that it amounts to necessary data gathering and display using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. The additional limitation of “retrieving, via the computing device, supplementary input data from a database of artificial intelligence systems, wherein the supplementary input data corresponds to the identified portion of the received input and does not comprise the at least one bias;”, “displaying the supplementary input data at the interface on the computing device” which amounts to extra-solution activity of gathering data for use in the claimed process , these limitation do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").  
The claim further recites the additional elements of an interface and a computing device, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computer device and an interface to perform the claimed process of generating an artificial intelligence system amounts to necessary data gathering and display. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims also recite the additionally limitations is a gathering data and display data that is well-understood, routine, conventional activity, see MPEP. 2106.05(d)(II). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Claims 11, 19 recite:
Step 2A: Prong 1 analysis:
 “processing, via the computing device, the selection of input data with the at least one algorithm to yield a second output;” (evaluation) 
Step 2A: Prong 2 analysis:
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of, “receiving a request, via the interface on the computing device” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
Additionally, the claim recites the additional element of “processing, via the computing device, the selection of input data with the at least one algorithm to yield a second output;”, “displaying the second output at the interface on the computing device.”  These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and displays (see MPEP 2106.05(g)). The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
The claim further recites the additional elements of an interface and a computing device, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, claims 11, 15, 19 recite “processing, via the computing device, the selection of input data with the at least one algorithm to yield a second output;”, which amounts to extra-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").  
The additional element of “displaying the second output at the interface on the computing device.” These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  )).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
The additional elements of an interface and a computing device, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
The claim 15 recite(s):
Step 2A: Prong 2 analysis:
The claim recites “Displaying the output at the interface on the computing device “ These limitations are recited at a high-level of generality such that it amounts to necessary data outputting. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data outputting to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Step 2B analysis:
The claim recites “Displaying the output at the interface on the computing device “ These limitations are recited at a high-level of generality such that it amounts to necessary data outputting. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data outputting to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
The claim 16 recite(s):
Step 2A: Prong 1 analysis
-	“selecting, based on each of the received dataset, metadata corresponding to the dataset and the output medium at least one algorithm from a plurality of algorithms;” (Judgment, this limitation encompasses evaluating a set of data and making judgement or opinion on the proper set of rules to be followed in order to process this data to solve a problem).
-	“ processing, via the computing device, the received dataset, metadata corresponding to the dataset and the output medium with the at least one algorithm to yield an output;” (Evaluation, this limitation to process the data with rules identified to solve the problem.).
 -		“determining, via the computing device, whether the output comprises at least one bias in a plurality of biases using pattern recognition;” (Evaluation, this limitation to evaluate the output to identify the pattern that effect the result.)
 -	“identifying a portion of the received input corresponding to the determined bias based on determining that the output comprises at least one bias; wherein identifying the portion of the received input corresponding to the determined bias further comprises processing the metadata corresponding to the dataset, wherein the metadata comprises identification of biases in the plurality of biases corresponding to each of the received input;” (Evaluation, this limitation to evaluation the data that led to the identified bias.)
Step 2A: Prong 2 analysis:
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “receiving input at an interface on a computing device, wherein the input comprises a dataset, metadata corresponding to the dataset and the output medium” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
Additionally, the claim recites the additional element of “display the output and the identified portion of the received input corresponding to the determined bias at the interface on the computing device”.  These limitations also amount to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
The claim further recites “A non-transitory computer-readable medium in which is embedded computer-readable code that when loaded on a computing device causes the computing device to perform the steps of:”, “an interface” and a “computing device”, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). 
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B analysis:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of “receiving input at an interface on a computing device, wherein the input comprises a dataset, metadata corresponding to the dataset and the output medium” which amounts to extra-solution activity of gathering data for use in the claimed process.  
The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").  
The additional element of display the output and the identified portion of the received input corresponding to the determined bias at the interface on the computing device”. These limitations also amount to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
The claim further recites “A non-transitory computer-readable medium in which is embedded computer-readable code that when loaded on a computing device causes the computing device to perform the steps of:”, “an interface” and a “computing device”, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Claim 20 recites: 
 Step 2: prong 1:
-“ identifying the portion of the received input corresponding to the determined bias further comprises: processing metadata associated with each of the received input, wherein the metadata comprises identification of biases in the plurality of biases corresponding to each of the received input.” (Observation: Human mind can identify the portion of the received input corresponding to the bias (bias can be specific rule is defined by a human))
Independent claim 21 recite:
	Step 2A: Prong 1 analysis:
 “determining, via the computing device, whether metadata associated with the received artificial intelligence system comprises at least one bias in a plurality of biases using pattern recognition;” (Evaluation, this limitation using pattern to evaluate the received input associated with bias.)
“ identifying a portion of the received artificial intelligence system corresponding to the at least one bias;” (Evaluation, this limitation to evaluate the received input associated with bias.)
“receiving a request, …to process a second selection of input data comprising the received input with the supplementary input data in place of the identified portion; and processing... the second selection of input data to yield an output, wherein the output is an artificial intelligence system that does not comprise the at least one bias.” (Evaluation)
Step 2A: Prong 2 analysis:
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “receiving input, at an interface on a computing device, wherein the input comprises an artificial intelligence system” , “retrieving, via the computing device, supplementary input data from a database of artificial intelligence systems, wherein the supplementary input data corresponds to the identified portion of the received input and does not comprise the at least one bias; ”, which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
The claim additionally recites, “displaying, at the interface on the computing device, the identified portion and the at least one bias.”, “ displaying the supplementary input data at the interface on the computing device; “, “processing, via the computing device, the second selection of input data to yield an output, wherein the output is an artificial intelligence system that does not comprise the at least one bias.” These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).
This judicial exception is not integrated into a practical application because it only recites an additional elements such as computer device and a user interface. These additional elements of an interface and a computing device, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Additionally, the claim recites “A non-transitory computer-readable medium in which is embedded computer-readable code that when loaded on a computing device causes the computing device to perform the steps of.”, “computing device”, “the interface of the computing device”,  which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B analysis:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of “receiving input, at an interface on a computing device, wherein the input comprises an artificial intelligence system” , “retrieving, via the computing device, supplementary input data from a database of artificial intelligence systems, wherein the supplementary input data corresponds to the identified portion of the received input and does not comprise the at least one bias; ”,  which amounts to extra-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").  
The additional element of “displaying, at the interface on the computing device, the identified portion and the at least one bias.”, “displaying the supplementary input data at the interface on the computing device; “ “processing, via the computing device, the second selection of input data to yield an output, wherein the output is an artificial intelligence system that does not comprise the at least one bias.”  These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  )).  
The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
Additionally, the claim recites “A non-transitory computer-readable medium in which is embedded computer-readable code that when loaded on a computing device causes the computing device to perform the steps of.”, “computing device”, “the interface of the computing device” , which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Claim 23- 26 recite: 
Step 2A: Prong 1 analysis:
The claims recite: “wherein the plurality of biases comprise one or more of social biases, cultural biases, gender biases, racial biases, and interaction biases created through usage over time” (Observation). No additional element that provide a practical application or amount to significant more the abstract idea.
Claims 27-30 recite: 
Step 2A: Prong 1 analysis:
The claims recite: “wherein the at least one bias is identified using a machine learning algorithm.” (Generic machine learning). No additional element that provide a practical application or amount to significant more the abstract idea.
Claims 31 and 32 recite:
Step 2A: Prong 2 analysis:
 The claims recite “wherein the metadata comprises Al tags” This limitation(s) (are/is) recited at a high-level of generality such that it amounts to necessary data gathering . As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Step 2B analysis:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of “wherein the metadata comprises Al tags” which amounts to extra-solution activity of gathering data for use in the claimed process. 
 The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").  
	Claims 33 and 34 recite:
Step 2A: Prong 2 analysis:
 The claims recite “wherein the dataset comprises real time data.” This limitation(s) (are/is) recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Step 2B analysis:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of “wherein the dataset comprises real time data.” which amounts to extra-solution activity of gathering data for use in the claimed process. 
 The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 11, 13, 15, 16, 18-21, 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (Pub. No. US20210027182– hereinafter, Harris) in view of Scarborough et al. (Pub. No. US 2012/0078804 -hereinafter, Scarborough).
Regarding claim 1, Harris  teaches a method, comprising: receiving input, at an interface on a computing device, wherein the input comprises a dataset, metadata corresponding to the dataset, and an output medium (Harris,[Par.0013], “The data storage 110 can also store target/expected output values corresponding to each element of the data.” and  [Par.0017], “After building and validating the model 130, it can be used to make predictions on new data where the target output is unknown. For instance, a server storing the model 130 can receive a request 150 including an unknown person's Internet browsing history and it can make a prediction of the person's age. The server can then make a decision based on the person's age. To do this, the server can input a set of data based on the record into the model 130, which determines a predicted output value. For example, the model 130 can predict a person's age based on their Interne browsing history as discussed above. The request 150 can also be stored in the data storage 110 such that it could potentially be used for training later builds of the model” Examiner’s note, generating an input data to predict person’s age based on an internet browsing history. A storage data 110 is considered as an output medium, an internet browsing history (user’s activity of using an internet) is considered as a metadata); 
selecting, based on each of the received dataset, metadata corresponding to the dataset, and the output medium, at least one algorithm from a plurality of algorithms (Harris, [Par. 0015-0016], “At 101, a supervised machine learning algorithm can be used to build a model 130 based on a training sample selected from among the data records ( e.g., browsing histories) stored in the data storage 110 and their corresponding output values (e.g., the corresponding person's age). The building ( e.g., training) of the model can involve an iterative process of updating the model in order to minimize a loss function that quantifies the difference between the model's prediction and the target output values. As such, the machine learning algorithm "learns" how to make better predictions over successive iterations. Various different machine learning techniques, having different model structures and training methods, can be used to build the model 130. For example, the model 130 can be built using linear regression, nearest neighbor, gradient boosting, or neural network algorithms. Once the model 130 is built, it can be validated using the records stored in the data storage 130. [0016] The model 130 can be built according to various predetermined model training settings 120 that control various parameters of the machine learning process. The model training settings 120 can include settings for selecting and shuffling the training data ( e.g., different sampling methods), parameters for modifying the data ( e.g., normalizing or weighting certain aspects of the data), settings to indicate which type of machine learning algorithm will be used to train the model 130, a parameter to set a maximum model size (e.g., in bytes), a parameter to limit the number of iterations or passes performed by the machine learning algorithm, and parameters to set initial weights or variables used by the particular machine learning algorithm” Examiner’s note, the specific machine learning algorithm is selected to train a training data to predict a person’s age based on an internet browsing history. a received dataset is considered as training data comprises the metadata or browsing history.); 
processing, via the computing device, the received dataset, metadata corresponding to the dataset, and the output medium  with the at least one algorithm to yield an output, wherein the output comprises an artificial intelligence system (Harris, ,[Par.0013], “The data storage 110 can also store target/expected output values corresponding to each element of the data.” and  [Par.0015], ““At 101, a supervised machine learning algorithm can be used to build a model 130 based on a training sample selected from among the data records ( e.g., browsing histories) stored in the data storage 110 and their corresponding output values (e.g., the corresponding person's age). The building ( e.g., training) of the model can involve an iterative process of updating the model in order to minimize a loss function that quantifies the difference between the model's prediction and the target output values. As such, the machine learning algorithm "learns" how to make better predictions over successive iterations. Various different machine learning techniques, having different model structures and training methods, can be used to build the model 130. For example, the model 130 can be built using linear regression, nearest neighbor, gradient boosting, or neural network algorithms. Once the model 130 is built, it can be validated using the records stored in the data storage 130.” Examiner’s note, processing the training data to provide the output value (corresponding person’ age) by using a supervised machine learning algorithm. Therefore, the output is generated by using the machine learning algorithm corresponding to the output comprises a artificial intelligence system. A data storage 110 stores target/expected output is considered as the output medium.); 
However, Harris does not disclose determining, via the computing device, whether the output comprises at least one bias in a plurality of biases using pattern recognition; identifying a portion of the received input corresponding to the determined bias based on determining that the output comprises at least one bias, wherein identifying the portion of the received input corresponding to the determined bias further comprises processing the metadata corresponding to the dataset, wherein the metadata comprises identification of biases in the plurality of biases corresponding to each of the received input; and providing the output and the identified portion of the received input corresponding to the determined bias at the interface on the computing device.
On the other hand, Scarborough teaches determining, via the computing device, whether the output comprises at least one bias in a plurality of biases using pattern recognition (Scarborough, [Par.0013], “In one aspect of an embodiment, answers to job application questions can be collected directly from the applicant via an electronic device. Based on correlations of the answers with answers to questions by other individuals for which post-hire information has been collected, a post-hire outcome is predicted.” Examiner’s note, output prediction (job applicant prediction) is generated based on a correlation of answers and questions from the input (post hire information), therefore, the question is considered as a bias of plurality of biases that comprise the output. The determination of the predictors to identify either item is effective or not, for example: the predictor can remove an ineffective question and add a new effective question, therefore, the determination of the predictor is considered as the pattern recognition, see [Par.0047-0048]). 
identifying a portion of the received input corresponding to the determined bias based on determining that the output comprises at least one bias (Scarborough, [Par.0013-0016], “In one aspect of an embodiment, answers to job application questions can be collected directly from the applicant via an electronic device. Based on correlations of the answers with answers to questions by other individuals for which post-hire information has been collected, a post-hire outcome is predicted. [0014] In another aspect of an embodiment, an artificial intelligence technique is used. For example, a neural network or a fuzzy logic system can be used to build a model that predicts a post-hire outcome. Proposed models of different types can be constructed and tested to identify a superior model. [0015] When constructing a model, an information-theory based feature selection technique can be used to reduce the number of inputs, thereby facilitating more efficient model construction. [0016] Items identified as ineffective predictors can be removed from the job application. “Examiner’s note,  a number of input can be reduce based on determination of a predictor either an item is effective or ineffective such as an ineffective questions can be removed then the number of input (answers to the question) will be reduced. The output (predicted job applicant) is generated based on answers to the questions from applicant, wherein, the questions is considered as biases. Therefore, modification (reducing) the number of inputs is considered as the identifying a portion of the received input to the determined bias that the output comprises at least one bias),
 wherein identifying the portion of the received input corresponding to the determined bias further comprises processing the metadata corresponding to the dataset (Scarborough, [Par.0013-0016], “In one aspect of an embodiment, answers to job application questions can be collected directly from the applicant via an electronic device. Based on correlations of the answers with answers to questions by other individuals for which post-hire information has been collected, a post-hire outcome is predicted. [0014] In another aspect of an embodiment, an artificial intelligence technique is used. For example, a neural network or a fuzzy logic system can be used to build a model that predicts a post-hire outcome. Proposed models of different types can be constructed and tested to identify a superior model. [0015] When constructing a model, an information-theory based feature selection technique can be used to reduce the number of inputs, thereby facilitating more efficient model construction. [0016] Items identified as ineffective predictors can be removed from the job application. “) Examiner’s note, pre-hire information content (questions, job application, or skills test) is considered as the metadata, which correlation to the identifying the portion of the received input to such as answer to question can be reduced by removing ineffective questions (bias) in the pre-hire information content.)
wherein the metadata comprises identification of biases in the plurality of biases corresponding to each of the received input (Scarborough, [0093-0095], “Predictors identified as ineffective can be removed from pre-hire content. For example, if a question on a job application is found to be an ineffective predictor for desired job performance criteria, the question can be removed from the job application. Additional questions can be added (these, too, can be evaluated and possibly removed later). [0094] New pre-hire information can be collected based on the refined pre-hire content. Then corresponding new post hire information can be collected. Based on the new information, a refined model can be built. Such an arrangement is sometimes called "performance-driven systematic rotation of pre-hire content." [0095] In this way, questions having little or no value can be removed from an employment application, resulting in a shorter but more effective application. Predictive content can be identified by placing a question into the pool of questions and monitoring whether it is identified as ineffective when a subsequent model is constructed.” Examiner’s note, a metadata comprises identification of bias (questions) that is corresponding to received input (answer)) ;
 and providing the output and the identified portion of the received input corresponding to the determined bias at the interface on the computing device (Scarborough, [Par.[0166], “To facilitate employer use of model predictions, numeric output can be translated into text, number, or graphics that are descriptive of the behavior being predicted. Output can be presented to an employer in behavioral terms.).
Harris and Scarborough are analogous in arts because they have the same filed of endeavor of training a machine learning techniques to generate the automated selection system. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Harris’s method, further in view of Scarborough by determining, via the computing device, whether the output comprises at least one bias in a plurality of biases using pattern recognition; identifying a portion of the received input corresponding to the determined bias based on determining that the output comprises at least one bias, wherein identifying the portion of the received input corresponding to the determined bias further comprises processing the metadata corresponding to the dataset, wherein the metadata comprises identification of biases in the plurality of biases corresponding to each of the received input; and providing the output and the identified portion of the received input corresponding to the determined bias at the interface on the computing device. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve a prediction accuracy (Scarborough, [Par.0016], “Items identified as ineffective predictors can be removed from the job application. Information collected based on the new job application can be used to build a refined model. In this way, a system can exhibit adaptive learning and maintain its effectiveness even if conditions change over time. Content can be rotated or otherwise modified so the job application changes and maintains its effectiveness over time. Evolution toward higher predictive accuracy for employee selection can be achieved.”).
Regarding claim 2, Harris teaches the method of claim 1, wherein selecting at least one algorithm further comprises: determining whether the received input corresponds to requirements associated with each algorithm in the plurality of algorithms; and selecting algorithms of the plurality of algorithms, based on determining that the received input corresponds to requirements associated with the selected algorithms (Harris, [Par.0022, lines 1-7], “The improved systems and methods for generating machine learning models described below address these problems by using a series of algorithms to improve the training data prior to building the model and by providing an automated evolutionary learner that monitors and tunes the model building process based on feedback from the algorithms, thereby improving model performance.” Examiner’s note, therefore a selected algorithm from plurality algorithms based on the received input as it can be seen at [Par.0026, lines 8-12], “Once the model has been built from the learning module, the model may be used to generate a predicted output from a new request. The new request may be for a prediction associated with input data included in the request.”).
Regarding claim 3, Harris teaches the method of claim 1, wherein the input further comprises any of: a format for the output, a supplementary dataset, a type of the dataset, and input consideration variables (Harris, [Par.0027, lines 8-14], “As another example, a set of emails can be tagged as "spam" or "not-spam" and a supervised machine learning algorithm can build a model to determine whether a new unlabeled email is spam or not spam. As another example, a continuous score can be predicted based on a set of input variables using a model that was built based on known input and out values. ” and furthermore, [Par.0117, lines 1-3], “The client devices 620 can send authentication requests that include different types of authentication information and that are formatted differently.” Examiner’s note, the requests data is considered as the input data including a formatted data type.).
Regarding claim 4, Harris teaches the method of claim 1, wherein the at least one algorithm comprises an artificial intelligence model selected from a plurality of artificial intelligence approaches, including: an artificial narrow intelligence approach, a non-symbolic artificial intelligence approach, a symbolic artificial intelligence approach, a hybrid symbolic and non-symbolic artificial intelligence approach, and a statistical artificial intelligence approach (Harris, [Par.0025, lines 1-7], “A "machine learning algorithm" or "learner" generally refer to an artificial intelligence process that creates a model or structure that can be used to identify patterns, make decisions, or make predications. For example, predictions can be generated by applying input data to a predictive model formed from performing statistical analysis on aggregated data. “ furthermore, see [Par.0072, lines 21-24], “The agents may then repeat the statistically randomized search until the global optimum has been found or the goal has been sufficiently met within a margin of error.” The system generate the input data to a predicted machine learning model from the statistical analysis and system repeatedly generate until the global optimum has been found).
Regarding claim 5, Harris teaches the method of claim 1, wherein the at least one algorithm comprises a machine learning model selected from a plurality of machine learning models, including: a decision tree, a Bayesian network, an artificial neural network, a support vector machine, a convolutional neural networks, and a capsule net (Harris, [Par.0078, lines 1-8], “After the optimization algorithm 204 has determined the inferred community structures, the server computer can combine two or more paths of nodes and edges into a single path based on a commonality of the two or more paths to obtain a smoothed topological graph. A smoothing algorithm 205 ( e.g., an artificial neural network (ANN), or a simpler algorithm, such as vector distance) can be used to smooth the topological graph.”) .
Regarding claim 6, Harris teaches the method of claim 5, wherein the machine learning model was trained on the received input  ([Par.0027,], "Supervised machine learning" generally refers to machine learning algorithms that use a set of labeled data associated with the training samples. The labeled data indicates the expected or desired output (e.g., result) for a given input. For example, images can be labeled with the objects contained therein and a supervised machine learning algorithm can create a model structured to identify and classif new unlabeled images accordingly. As another example, a set of emails can be tagged as "spam" or "not-spam" and a supervised machine learning algorithm can build a model to determine whether a new unlabeled email is spam or not spam.
As another example, a continuous score can be predicted based on a set of input variables using a model that was built based on known input and out values.”.).
Regarding claim 7, Harris teaches the method of claim 5, wherein the machine learning model was trained, via the computing device, on a subset of a database of artificial intelligence systems, the subset comprising artificial intelligence systems with at least one of (Harris, [Par.0028, lines 1-6], “"Unsupervised machine learning" generally refers to learning algorithms that do not use information or labels regarding an expected or desired result. Unsupervised machine learning algorithms may create models or structures that identify features and patterns within the training sample”. ):
datasets comprising metadata corresponding to metadata of the received dataset, and the output medium (Harris, [Par.0013-0014], Machine learning algorithms can be used for solve a variety of problems. For example, FIG. 1 shows an information flow diagram 100 of a method for building and using a machine learning model, in accordance with some embodiments. The method can be performed by one or more server computers. A server computer can store data to use for training the machine learning model in data storage 110. The data can contain a plurality of data records or objects. The data storage 110 can also store target/expected output values corresponding to each element of the data. [0014] For example, the data storage 110 can contain a list of websites visited by a particular person the frequency with which the person visits each of the website, and the duration of the visit per website. The browsing histories may be used as training data for a machine learning algorithm in building a model. For example, each person's browsing history may be represented as a vector, where each website is represented as a dimension of the vector and the magnitude of the dimension is based on the corresponding frequency and duration. In another example, the browsing histories may be represented as nodes within a connected topological graph. The data storage 110 can also contain a table indicating the age of each person, which can be associated with their browsing history. From this data, a model can be built to predict a person's age based on their Internet browsing history.”.). 
Regarding claim 8, Harris teaches the method of claim 1, wherein the output comprises: an indication of whether the at least one algorithm successfully processed the received input (Harris, [Par.0012, lines 3-8], “Supervised machine learning algorithms can use sets of labeled data to build models that make predictions for unlabeled input data ( e.g., regression analysis, predicting output values from input values or predicting classifications for new input data).” Furthermore, see [Par.0027], "Supervised machine learning" generally refers to machine learning algorithms that use a set of labeled data associated with the training samples. The labeled data indicates the expected or desired output (e.g., result) for a given input. For example, images can be labeled with the objects contained therein and a supervised machine learning algorithm can create a model structured to identify and classify new unlabeled images accordingly. As another example, a set of emails can be tagged as "spam" or "not-spam" and a supervised machine learning algorithm can build a model to determine whether a new unlabeled email is spam or not spam. As another example, a continuous score can be predicted based on a set of input variables using a model that was built based on known input and out values.”).
Regarding to claim 10, Harris teaches […] retrieving, via the computing device, supplementary input data in a database of artificial intelligence systems (Harris, [0027] "Supervised machine learning" generally refers to machine learning algorithms that use a set of labeled data associated with the training samples. The labeled data indicates the expected or desired output (e.g., result) for a given input. For example, images can be labeled with the objects contained therein and a supervised machine learning algorithm can create a model structured to identify and classify new unlabeled images accordingly. As another example, a set of emails can be tagged as "spam" or "not-spam" and a supervised machine learning algorithm can build a model to determine whether a new unlabeled email is spam or not spam. As another example, a continuous score can be predicted based on a set of input variables using a model that was built based on known input and out values.” )
wherein the supplementary input data corresponds to the identified portion of the received input and does not comprises the at least one bias (Harris, [0027], "Supervised machine learning" generally refers to machine learning algorithms that use a set of labeled data associated with the training samples. The labeled data indicates the expected or desired output (e.g., result) for a given input. For example, images can be labeled with the objects contained therein and a supervised machine learning algorithm can create a model structured to identify and classify new unlabeled images accordingly. As another example, a set of emails can be tagged as "spam" or "not-spam" and a supervised machine learning algorithm can build a model to determine whether a new unlabeled email is spam or not spam. As another example, a continuous score can be predicted based on a set of input variables using a model that was built based on known input and out values.”)
and displaying the supplementary input data at the interface on the computing device (Harris, [[0117], “The client devices 620 can send authentication requests that include different types of authentication information and that are formatted differently. To communicate with the variety of different client devices 620 and handle  the variety of different authentication request formats, the authentication hub 610 can include an automated client  interface automatically adapts the authentication requests for processing. The client interface can be used for receiving authentication requests from the client devices 620 and for sending access responses to the client devices 620 over the first network 652.” )
However, Harris does not teach removing the identified portion from the received input to yield updated input
on the other hand, Scarborough teaches removing the identified portion from the received input to yield updated input (Scarborough, [Par.0093-0094], “Predictors identified as ineffective can be removed from pre-hire content. For example, if a question on a job application is found to be an ineffective predictor for desired job performance criteria, the question can be removed from the job application. Additional questions can be added (these, too, can be evaluated and possibly removed later)… New pre-hire information can be collected based on the refined pre-hire content. Then corresponding new post hire information can be collected. Based on the new information, a refined model can be built.” Examiner’s note, remove the identified ineffective predictor (question in the job application) to produce an updated input (new pre hire information content is refined) to update accuracy of the prediction.); 
Harris and Scarborough analogous in arts because they have the same filed of endeavor of training a machine learning techniques to generate the automated selection system. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Harris in view of Scarborough’s method, by removing the identified portion from the received input to yield updated input. The modification would have been obvious because one of the ordinary skills in art would be motivated to remove a noise and bias, to improve the accuracy of classifying data (Scarborough, [Par.0016], “Items identified as ineffective predictors can be removed from the job application. Information collected based on the new job application can be used to build a refined model. In this way, a system can exhibit adaptive learning and maintain its effectiveness even if conditions change over time. Content can be rotated or otherwise modified so the job application changes and maintains its effectiveness over time. Evolution toward higher predictive accuracy for employee selection can be achieved.”).
Regarding claim 11, Harris teaches the method of claim 10, further comprising: receiving a request, via the interface on the computing device (Harris, [Par.0117, lines 8-11], “The client interface can be used for receiving authentication requests from the client devices and for 620 sending access responses to the client devices over the 620 first network 652” Examiner’s note, therefore, the computer interface display the input request.),
to process a second selection of input data comprising the received input with the supplementary input data in place of the identified portion (Harris, [0027], "Supervised machine learning" generally refers to machine learning algorithms that use a set of labeled data associated with the training samples. The labeled data indicates the expected or desired output (e.g., result) for a given input. For example, images can be labeled with the objects contained therein and a supervised machine learning algorithm can create a model structured to identify and classify new unlabeled images accordingly. As another example, a set of emails can be tagged as "spam" or "not-spam" and a supervised machine learning algorithm can build a model to determine whether a new unlabeled email is spam or not spam. As another example, a continuous score can be predicted based on a set of input variables using a model that was built based on known input and out values.”);
and processing, via the computing device, the second selection of input data with the at least one algorithm to yield a second output (Harris, [Par.0012], “Supervised machine learning algorithm can use sets of labeled data to build models that make predictions for unlabeled input data ( e.g., regression analysis, predicting output values from input values or predicting classifications for new input data). Unsupervised machine learning algorithm can use unlabeled data to build models that identify structure, patterns, and relationships among the unlabeled data (e.g., clustering or filtering of input data)” and [Par. 0026], “For example, the learning module may be a set of instructions for generating a regression line from training data ( supervised learning) or a set of instructions for grouping data into clusters of different classifications of data based on similarity, connectivity, and/or distance between data points (unsupervised learning). The regression line or data clusters can then be used as a model for predicting unknown information from known information. Once the model has been built from the learning module, the model may be used to generate a predicted output from a new request. The new request may be for a prediction associated with input data included in the request. Examiner’s note, the using a build models to make predictions for unlabeled input data base on machine learning algorithm. );
and displaying the second output at the interface on the computing device (Harris, [Par.0117, lines 8-11], “The client interface can be used for receiving authentication requests from the client devices and for 620 sending access responses to the client devices over the 620 first network 652” Examiner’s note, therefore, the computer interface is used to receive inputted data and provide the responses (output).).
Regarding claim 13, Harris teaches A method, comprising: receiving input, at an interface on a computing device, wherein the input comprises an artificial intelligence system (Harris, [Par.0012, lines 3-8], “Supervised machine learning algorithms can use sets of labeled data to build models that make predictions for unlabeled input data ( e.g., regression analysis, predicting output values from input values or predicting classifications for new input data).” And [Par.0025, lines 1-8], “A "machine learning algorithm" or "learner" generally refer to an artificial intelligence process that creates a model or structure that can be used to identify patterns, make decisions, or make predications. For example, predictions can be generated by applying input data to a predictive model formed from performing statistical analysis on aggregated data.” Therefore, the input data including the regression analysis (machine learning algorithm).);
[…]
retrieving, via the computing device, supplementary input data from a database of artificial intelligence systems (Harris, [0027] "Supervised machine learning" generally refers to machine learning algorithms that use a set of labeled data associated with the training samples. The labeled data indicates the expected or desired output (e.g., result) for a given input. For example, images can be labeled with the objects contained therein and a supervised machine learning algorithm can create a model structured to identify and classify new unlabeled images accordingly. As another example, a set of emails can be tagged as "spam" or "not-spam" and a supervised machine learning algorithm can build a model to determine whether a new unlabeled email is spam or not spam. As another example, a continuous score can be predicted based on a set of input variables using a model that was built based on known input and out values.”), 
wherein the supplementary input data corresponds to the identified portion of the received input and does not comprise the at least one bias (Harris, [0027], "Supervised machine learning" generally refers to machine learning algorithms that use a set of labeled data associated with the training samples. The labeled data indicates the expected or desired output (e.g., result) for a given input. For example, images can be labeled with the objects contained therein and a supervised machine learning algorithm can create a model structured to identify and classify new unlabeled images accordingly. As another example, a set of emails can be tagged as "spam" or "not-spam" and a supervised machine learning algorithm can build a model to determine whether a new unlabeled email is spam or not spam. As another example, a continuous score can be predicted based on a set of input variables using a model that was built based on known input and out values.”); 
displaying the supplementary input data at the interface on the computing device (Harris, [[0117], “The client devices 620 can send authentication requests that include different types of authentication information and that are formatted differently. To communicate with the variety of different client devices 620 and handle  the variety of different authentication request formats, the authentication hub 610 can include an automated client  interface automatically adapts the authentication requests for processing. The client interface can be used for receiving authentication requests from the client devices 620 and for sending access responses to the client devices 620 over the first network 652.” ); 
receiving a request, via the interface for the computing device, to process a second selection of input data comprising the received input with the supplementary input data in place of the identified portion (Harris, [Par.0117, lines 8-11], “The client interface can be used for receiving authentication requests from the client devices and for 620 sending access responses to the client devices over the 620 first network 652” Examiner’s note, therefore, the computer interface display the input request. and Harris, [0027], "Supervised machine learning" generally refers to machine learning algorithms that use a set of labeled data associated with the training samples. The labeled data indicates the expected or desired output (e.g., result) for a given input. For example, images can be labeled with the objects contained therein and a supervised machine learning algorithm can create a model structured to identify and classify new unlabeled images accordingly. As another example, a set of emails can be tagged as "spam" or "not-spam" and a supervised machine learning algorithm can build a model to determine whether a new unlabeled email is spam or not spam. As another example, a continuous score can be predicted based on a set of input variables using a model that was built based on known input and out values.” );
and processing, via the computing device, the second selection of input data to yield an output, wherein the output is an artificial intelligence system that does not comprise the at least one bias (Harris, [Par.0012], “Supervised machine learning algorithm can use sets of labeled data to build models that make predictions for unlabeled input data ( e.g., regression analysis, predicting output values from input values or predicting classifications for new input data). Unsupervised machine learning algorithm can use unlabeled data to build models that identify structure, patterns, and relationships among the unlabeled data (e.g., clustering or filtering of input data)” and [Par. 0026], “For example, the learning module may be a set of instructions for generating a regression line from training data ( supervised learning) or a set of instructions for grouping data into clusters of different classifications of data based on similarity, connectivity, and/or distance between data points (unsupervised learning). The regression line or data clusters can then be used as a model for predicting unknown information from known information. Once the model has been built from the learning module, the model may be used to generate a predicted output from a new request. The new request may be for a prediction associated with input data included in the request. Examiner’s note, the using a build models to make predictions for unlabeled input data base on machine learning algorithm.).
However, Harris does not disclose determining, via the computing device, whether metadata associated with the received an artificial intelligence system comprises at least one bias in a plurality of biases using pattern recognition;
identifying a portion of the received artificial intelligence system corresponding to the at least one bias;
displaying, at the interface on the computing device, the identified portion and the at least one bias;
on the other hand, Scarborough teaches determining, via the computing device, whether metadata associated with the received an artificial intelligence system comprises at least one bias in a plurality of biases using pattern recognition (Scarborough, [Par.0013], “In one aspect of an embodiment, answers to job application questions can be collected directly from the applicant via an electronic device. Based on correlations of the answers with answers to questions by other individuals for which post-hire information has been collected, a post-hire outcome is predicted.” Examiner’s note, output prediction (job applicant prediction) is generated based on a correlation of answers and questions from the input (post hire information), therefore, the question is considered as a bias of plurality of biases that comprise the output. The determination of the predictors to identify either item is effective or not, for example: the predictor can remove an ineffective question and add a new effective question, therefore, the determination of the predictor is considered as the pattern recognition, see [Par.0047-0048]).;
identifying a portion of the received artificial intelligence system corresponding to the at least one bias (Scarborough, [Par.0013-0016], “In one aspect of an embodiment, answers to job application questions can be collected directly from the applicant via an electronic device. Based on correlations of the answers with answers to questions by other individuals for which post-hire information has been collected, a post-hire outcome is predicted. [0014] In another aspect of an embodiment, an artificial intelligence technique is used. For example, a neural network or a fuzzy logic system can be used to build a model that predicts a post-hire outcome. Proposed models of different types can be constructed and tested to identify a superior model. [0015] When constructing a model, an information-theory based feature selection technique can be used to reduce the number of inputs, thereby facilitating more efficient model construction. [0016] Items identified as ineffective predictors can be removed from the job application. “Examiner’s note,  a number of input can be reduce based on determination of a predictor either an item is effective or ineffective such as an ineffective questions can be removed then the number of input (answers to the question) will be reduced. The output (predicted job applicant) is generated based on answers to the questions from applicant, wherein, the questions is considered as biases. Therefore, modification (reducing) the number of inputs is considered as the identifying a portion of the received input to the determined bias that the output comprises at least one bias),
displaying, at the interface on the computing device, the identified portion and the at least one bias (Scarborough, [Par.0098-0099], “FIG. 11 shows a simple exemplary refined predictive model 1102. In the example, it was determined that IN4 and IN5 were ineffective predictors, so the content ( e.g., question) related to IN4 and IN5 was removed from the corresponding employment application. Based on the finding that IN4 and IN5 were not effective predictors, they were not included in the model deployed at that time. A set of new questions was added to the employment application… When selecting new questions, it may be advantageous to employ the services of an industrial psychologist who can evaluate the job and determine appropriate job skills. The psychologist can then determine an appropriate question to be asked to identify a person who will fit the job.” Examiners’ note, the new set of question is added and the ineffective questions were removed that is advantage for psychologist to use these new question to ask the applicant and identify who will fit a job, that is implicit the questions are presented to psychology.).
Harris and Scarborough are analogous in arts because they have the same filed of endeavor of training a machine learning techniques to generate the automated selection system. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Harris’s method, further in view of Scarborough by determining, via the computing device, whether metadata associated with the received an artificial intelligence system comprises at least one bias in a plurality of biases using pattern recognition; identifying a portion of the received artificial intelligence system corresponding to the at least one bias; displaying, at the interface on the computing device, the identified portion and the at least one bias. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve a prediction accuracy (Scarborough, [Par.0016], “Items identified as ineffective predictors can be removed from the job application. Information collected based on the new job application can be used to build a refined model. In this way, a system can exhibit adaptive learning and maintain its effectiveness even if conditions change over time. Content can be rotated or otherwise modified so the job application changes and maintains its effectiveness over time. Evolution toward higher predictive accuracy for employee selection can be achieved.”).
Regarding claim 21 is being rejected as the same reason as the claim 13.
Additionally, Harris teaches a non-transitory computer-readable medium in which is embedded computer-readable code that when loaded on a computing device causes the computing device to perform the steps of (Harris, [Par.0003, lines 4-10], “The computer readable storage medium of the computer system can store instructions that, when executed by the one or more processors, cause the one or more processors to perform certain functions for building machine learning models. The computer system can receive a new set of previous requests and results associated with the new set of previous requests.).
Regarding claim 15 Harris teaches displaying the output at the interface on the computing device (Harris, [Par.0117, lines 8-11], “The client interface can be used for receiving authentication requests from the client devices and for 620 sending access responses to the client devices over the 620 first network 652” Examiner’s note, therefore, the computer interface is used to receive inputted data and provide the result (output).).
Regarding claim 16, Harris teaches a non-transitory computer-readable medium in which is embedded computer-readable code that when loaded on a computing device causes the computing device to perform the steps of (Harris, [Par.0003, lines 4-10], “The computer readable storage medium of the computer system can store instructions that, when executed by the one or more processors, cause the one or more processors to perform certain functions for building machine learning models. The computer system can receive a new set of previous requests and results associated with the new set of previous requests.):
receiving input, at an interface on the computing device, wherein the input comprises a dataset, metadata corresponding to the dataset, and an output medium (Harris,[Par.0013], “The data storage 110 can also store target/expected output values corresponding to each element of the data.” and  [Par.0017], “After building and validating the model 130, it can be used to make predictions on new data where the target output is unknown. For instance, a server storing the model 130 can receive a request 150 including an unknown person's Internet browsing history and it can make a prediction of the person's age. The server can then make a decision based on the person's age. To do this, the server can input a set of data based on the record into the model 130, which determines a predicted output value. For example, the model 130 can predict a person's age based on their Interne browsing history as discussed above. The request 150 can also be stored in the data storage 110 such that it could potentially be used for training later builds of the model” Examiner’s note, generating an input data to predict person’s age based on an internet browsing history. A storage data 110 is considered as an output medium, an internet browsing history (user’s activity of using an internet) is considered as a metadata); 
selecting, based on each of the received dataset, metadata corresponding to the dataset, and the output medium, at least one algorithm from a plurality of algorithms (Harris, [Par. 0015-0016], “At 101, a supervised machine learning algorithm can be used to build a model 130 based on a training sample selected from among the data records ( e.g., browsing histories) stored in the data storage 110 and their corresponding output values (e.g., the corresponding person's age). The building ( e.g., training) of the model can involve an iterative process of updating the model in order to minimize a loss function that quantifies the difference between the model's prediction and the target output values. As such, the machine learning algorithm "learns" how to make better predictions over successive iterations. Various different machine learning techniques, having different model structures and training methods, can be used to build the model 130. For example, the model 130 can be built using linear regression, nearest neighbor, gradient boosting, or neural network algorithms. Once the model 130 is built, it can be validated using the records stored in the data storage 130. [0016] The model 130 can be built according to various predetermined model training settings 120 that control various parameters of the machine learning process. The model training settings 120 can include settings for selecting and shuffling the training data ( e.g., different sampling methods), parameters for modifying the data ( e.g., normalizing or weighting certain aspects of the data), settings to indicate which type of machine learning algorithm will be used to train the model 130, a parameter to set a maximum model size (e.g., in bytes), a parameter to limit the number of iterations or passes performed by the machine learning algorithm, and parameters to set initial weights or variables used by the particular machine learning algorithm” Examiner’s note, the specific machine learning algorithm is selected to train a training data to predict a person’s age based on an internet browsing history. a received dataset is considered as training data comprises the metadata or browsing history.); 
processing, via the computing device, the received dataset, metadata corresponding to the dataset, and the output medium  with the at least one algorithm to yield an output (Harris, ,[Par.0013], “The data storage 110 can also store target/expected output values corresponding to each element of the data.” and  [Par.0015], ““At 101, a supervised machine learning algorithm can be used to build a model 130 based on a training sample selected from among the data records ( e.g., browsing histories) stored in the data storage 110 and their corresponding output values (e.g., the corresponding person's age). The building ( e.g., training) of the model can involve an iterative process of updating the model in order to minimize a loss function that quantifies the difference between the model's prediction and the target output values. As such, the machine learning algorithm "learns" how to make better predictions over successive iterations. Various different machine learning techniques, having different model structures and training methods, can be used to build the model 130. For example, the model 130 can be built using linear regression, nearest neighbor, gradient boosting, or neural network algorithms. Once the model 130 is built, it can be validated using the records stored in the data storage 130.” Examiner’s note, processing the training data to provide the output value (corresponding person’ age) by using a supervised machine learning algorithm. Therefore, the output is generated by using the machine learning algorithm corresponding to the output comprises a artificial intelligence system. A data storage 110 stores target/expected output is considered as the output medium.);
However Harris does not disclose determining, via the computing device, whether the output comprises at least one bias in a plurality of biases using pattern recognition; identifying a portion of the received input corresponding to the determined bias based on determining that the output comprises at least one bias, wherein identifying the portion of the received input corresponding to the determined bias further comprises processing the metadata corresponding to the dataset, wherein the metadata comprises identification of biases in the plurality of biases corresponding to each of the received input; and displaying the output and the identified portion of the received input corresponding to the determined bias at the interface on the computing device. 
On the other hand, Scarborough teaches determining, via the computing device, whether the output comprises at least one bias in a plurality of biases using pattern recognition (Scarborough, [Par.0013], “In one aspect of an embodiment, answers to job application questions can be collected directly from the applicant via an electronic device. Based on correlations of the answers with answers to questions by other individuals for which post-hire information has been collected, a post-hire outcome is predicted.” Examiner’s note, output prediction (job applicant prediction) is generated based on a correlation of answers and questions from the input (post hire information), therefore, the question is considered as a bias of plurality of biases that comprise the output. The determination of the predictors to identify either item is effective or not, for example: the predictor can remove an ineffective question and add a new effective question, therefore, the determination of the predictor is considered as the pattern recognition, see [Par.0047-0048]). 
identifying a portion of the received input corresponding to the determined bias based on determining that the output comprises at least one bias (Scarborough, [Par.0013-0016], “In one aspect of an embodiment, answers to job application questions can be collected directly from the applicant via an electronic device. Based on correlations of the answers with answers to questions by other individuals for which post-hire information has been collected, a post-hire outcome is predicted. [0014] In another aspect of an embodiment, an artificial intelligence technique is used. For example, a neural network or a fuzzy logic system can be used to build a model that predicts a post-hire outcome. Proposed models of different types can be constructed and tested to identify a superior model. [0015] When constructing a model, an information-theory based feature selection technique can be used to reduce the number of inputs, thereby facilitating more efficient model construction. [0016] Items identified as ineffective predictors can be removed from the job application. “Examiner’s note, a number of input can be reduce based on determination of a predictor either an item is effective or ineffective such as an ineffective questions can be removed then the number of input (answers to the question) will be reduced. The output (predicted job applicant) is generated based on answers to the questions from applicant, wherein, the questions is considered as biases. Therefore, modification (reducing) the number of inputs is considered as the identifying a portion of the received input to the determined bias that the output comprises at least one bias),
wherein identifying the portion of the received input corresponding to the determined bias further comprises processing the metadata corresponding to the dataset (Scarborough, [Par.0013-0016], “In one aspect of an embodiment, answers to job application questions can be collected directly from the applicant via an electronic device. Based on correlations of the answers with answers to questions by other individuals for which post-hire information has been collected, a post-hire outcome is predicted. [0014] In another aspect of an embodiment, an artificial intelligence technique is used. For example, a neural network or a fuzzy logic system can be used to build a model that predicts a post-hire outcome. Proposed models of different types can be constructed and tested to identify a superior model. [0015] When constructing a model, an information-theory based feature selection technique can be used to reduce the number of inputs, thereby facilitating more efficient model construction. [0016] Items identified as ineffective predictors can be removed from the job application. “) Examiner’s note, pre-hire information content (questions, job application, or skills test) is considered as the metadata , which correlation to the identifying the portion of the received input to such as answer to question can be reduced by removing ineffective questions (bias) in the pre-hire information content.)
wherein the metadata comprises identification of biases in the plurality of biases corresponding to each of the received input (Scarborough, [0093-0095], “Predictors identified as ineffective can be removed from pre-hire content. For example, if a question on a job application is found to be an ineffective predictor for desired job performance criteria, the question can be removed from the job application. Additional questions can be added (these, too, can be evaluated and possibly removed later). [0094] New pre-hire information can be collected based on the refined pre-hire content. Then corresponding new post hire information can be collected. Based on the new information, a refined model can be built. Such an arrangement is sometimes called "performance-driven systematic rotation of pre-hire content." [0095] In this way, questions having little or no value can be removed from an employment application, resulting in a shorter but more effective application. Predictive content can be identified by placing a question into the pool of questions and monitoring whether it is identified as ineffective when a subsequent model is constructed.” Examiner’s note, a metadata comprises identification of bias (questions) that is corresponding to received input (answer)) ;
 and displaying the output and the identified portion of the received input corresponding to the determined bias at the interface on the computing device (Scarborough , [Par.[0166], “To facilitate employer use of model predictions, numeric output can be translated into text, number, or graphics that are descriptive of the behavior being predicted. Output can be presented to an employer in behavioral terms.).
Harris and Scarborough are analogous in arts because they have the same filed of endeavor of training a machine learning techniques to generate the automated selection system. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Harris’s method, further in view of Scarborough by determining, via the computing device, whether the output comprises at least one bias in a plurality of biases using pattern recognition; identifying a portion of the received input corresponding to the determined bias based on determining that the output comprises at least one bias, wherein identifying the portion of the received input corresponding to the determined bias further comprises processing the metadata corresponding to the dataset, wherein the metadata comprises identification of biases in the plurality of biases corresponding to each of the received input; and displaying the output and the identified portion of the received input corresponding to the determined bias at the interface on the computing device.. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve a prediction accuracy (Scarborough, [Par.0016], “Items identified as ineffective predictors can be removed from the job application. Information collected based on the new job application can be used to build a refined model. In this way, a system can exhibit adaptive learning and maintain its effectiveness even if conditions change over time. Content can be rotated or otherwise modified so the job application changes and maintains its effectiveness over time. Evolution toward higher predictive accuracy for employee selection can be achieved.”).
Regarding claim 18 is being rejected as the same reason as the claim 10.
Regarding claim 19 is being rejected as the same reason as the claim 11.
Regarding claim 20, Harris as modified in view of Scarborough the non-transitory computer-readable medium of claim 16, wherein identifying the portion of the received input corresponding to the determined bias further comprises: processing metadata associated with each of the received input (Scarborough, [Par.0013-0016], “In one aspect of an embodiment, answers to job application questions can be collected directly from the applicant via an electronic device. Based on correlations of the answers with answers to questions by other individuals for which post-hire information has been collected, a post-hire outcome is predicted. [0014] In another aspect of an embodiment, an artificial intelligence technique is used. For example, a neural network or a fuzzy logic system can be used to build a model that predicts a post-hire outcome. Proposed models of different types can be constructed and tested to identify a superior model. [0015] When constructing a model, an information-theory based feature selection technique can be used to reduce the number of inputs, thereby facilitating more efficient model construction. [0016] Items identified as ineffective predictors can be removed from the job application. “) Examiner’s note, pre-hire information content (questions, job application, or skills test) is considered as the metadata , which correlation to the identifying the portion of the received input to such as answer to question can be reduced by removing ineffective questions (bias) in the pre-hire information content.), 
wherein the metadata comprises identification of biases in the plurality of biases corresponding to each of the received input  (Scarborough, [0093-0095], “Predictors identified as ineffective can be removed from pre-hire content. For example, if a question on a job application is found to be an ineffective predictor for desired job performance criteria, the question can be removed from the job application. Additional questions can be added (these, too, can be evaluated and possibly removed later). [0094] New pre-hire information can be collected based on the refined pre-hire content. Then corresponding new post hire information can be collected. Based on the new information, a refined model can be built. Such an arrangement is sometimes called "performance-driven systematic rotation of pre-hire content." [0095] In this way, questions having little or no value can be removed from an employment application, resulting in a shorter but more effective application. Predictive content can be identified by placing a question into the pool of questions and monitoring whether it is identified as ineffective when a subsequent model is constructed.” Examiner’s note, a metadata comprises identification of bias (questions) that is corresponding to received input (answer)) ;
Harris and Scarborough are analogous in arts because they have the same filed of endeavor of training a machine learning techniques to generate the automated selection system. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Harris’s method, further in view of Scarborough by identifying the portion of the received input corresponding to the determined bias further comprises: processing metadata associated with each of the received input, wherein the metadata comprises identification of biases in the plurality of biases corresponding to each of the received input . The modification would have been obvious because one of the ordinary skills in art would be motivated to improve a prediction accuracy (Scarborough, [Par.0016], “Items identified as ineffective predictors can be removed from the job application. Information collected based on the new job application can be used to build a refined model. In this way, a system can exhibit adaptive learning and maintain its effectiveness even if conditions change over time. Content can be rotated or otherwise modified so the job application changes and maintains its effectiveness over time. Evolution toward higher predictive accuracy for employee selection can be achieved.”).
Regarding claim 23, Harris as modified in view of Scarborough teaches the method of claim 1, wherein the plurality of biases comprise one or more of social biases, cultural biases, gender biases, racial biases, and interaction biases created through usage over time ((Scarborough, [Par.0013], “In one aspect of an embodiment, answers to job application questions can be collected directly from the applicant via an electronic device. Based on correlations of the answers with answers to questions by other individuals for which post-hire information has been collected, a post-hire outcome is predicted.”).
Harris and Scarborough are analogous in arts because they have the same filed of endeavor of training a machine learning techniques to generate the automated selection system. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Harris’s method, further in view of Scarborough by having biases comprise one or more of social biases, cultural biases, gender biases, racial biases, and interaction biases created through usage over time. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve a higher predictive accuracy for employee selection, the improper model or bias will be removed (Scarborough, [Par.0016], “Items identified as ineffective predictors can be removed from the job application. Information collected based on the new job application can be used to build a refined model. In this way, a system can exhibit adaptive learning and maintain its effectiveness even if conditions change over time. Content can be rotated or otherwise modified so the job application changes and maintains its effectiveness over time. Evolution toward higher predictive accuracy for employee selection can be achieved.”). 
Regarding claim 24, is being rejected as the same reason as the claim 23.
Regarding claim 25, is being rejected as the same reason as the claim 23.
Regarding claim 26, is being rejected as the same reason as the claim 23.
Regarding claim 27, Harris as modified in view of Scarborough teaches the method of claim 1, wherein the at least one bias is identified using a machine learning algorithm ([Par.0077-0078], “variety of techniques can be used to build one or more predictive models for predicting post-hire outcomes for a job applicant. The model can take one or more inputs ( e.g., pre-hire information) and generates one or more outputs (e.g., predicted post-hire outcomes). For example, a model can be based on artificial intelligence, such as a neural network, a structural equation, an information theoretical model, a fuzzy logic model, or a neuro-fuzzy model… information relating to outputs to be predicted (e.g., post-hire information) is collected. Based on the inputs and outputs to be predicted, the model is built at 916.”).
Harris and Scarborough are analogous in arts because they have the same filed of endeavor of training a machine learning techniques to generate the automated selection system. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Harris’s method, further in view of Scarborough by having at least one bias is identified using a machine learning algorithm. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve a higher predictive accuracy for employee selection, (Scarborough, [Par.0016], “Items identified as ineffective predictors can be removed from the job application. Information collected based on the new job application can be used to build a refined model. In this way, a system can exhibit adaptive learning and maintain its effectiveness even if conditions change over time. Content can be rotated or otherwise modified so the job application changes and maintains its effectiveness over time. Evolution toward higher predictive accuracy for employee selection can be achieved”).
Regarding claim 28, is being rejected as the same reason as the claim 27.
Regarding claim 29, is being rejected as the same reason as the claim 27.
Regarding claim 30, is being rejected as the same reason as the claim 27.
Claims 31 -34 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (Pub. No. US20210027182– hereinafter, Harris) in view of Scarborough et al. (Pub. No. US 2012/0078804 -hereinafter, Scarborough) further in view of Jon et al. (Pub. No: 2016/0303483-hereinafter, Jon).
Regarding claim 31, Harris as modified in view of Scarborough and Jon teaches the method of claim 1, wherein the metadata comprises Al tags (Jon, [Par,0031], “In one implementation, the artificial intelligence system 202 receives tagged video and/or audio recordings of the performances. For example, each frame of a video may be tagged according to a particular joke. For instance, the first ten frames of a recording may have a tag for a first joke whereas the second ten frames of the recording may have a tag indicating a response to the first joke, e.g., a tag that describes audience laughter. The artificial intelligence system 202 then analyzes the tags for the different performances. The tags can also include external data that is sensed, e.g., room temperature, through sensors 110 and 112.  The tags can also include a verbal transcription of an audience member's response with or without additional metadata inferred from the transcription, such as sentiment or whether the audience member was asking a question, or making a comment, etc. The verbal transcription can be provided manually, or automatically, for example, using a speech recognition system.” ).
Harris, Scarborough and Jon are analogous in arts because they have the same filed of endeavor of training a machine learning techniques on an input.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Harris, Scarborough’s method, further in view of Jon by having metadata comprises Al tags. The modification would have been obvious because one of the ordinary skills in art would be motivated to train the artificial intelligence system with tags (Jon, [Par,0031], “In one implementation, the artificial intelligence system 202 receives tagged video and/or audio recordings of the performances. For example, each frame of a video may be tagged according to a particular joke. For instance, the first ten frames of a recording may have a tag for a first joke whereas the second ten frames of the recording may have a tag indicating a response to the first joke, e.g., a tag that describes audience laughter. The artificial intelligence system 202 then analyzes the tags for the different performances. The tags can also include external data that is sensed, e.g., room temperature, through sensors 110 and 112.  The tags can also include a verbal transcription of an audience member's response with or without additional metadata inferred from the transcription, such as sentiment or whether the audience member was asking a question, or making a comment, etc. The verbal transcription can be provided manually, or automatically, for example, using a speech recognition system.” ).
Regarding claim 32, Harris as modified in view of Scarborough and further in view of Jon teaches the non-transitory computer-readable medium of claim 16, wherein the metadata comprises Al tags (Jon, [Par,0031], “In one implementation, the artificial intelligence system 202 receives tagged video and/or audio recordings of the performances. For example, each frame of a video may be tagged according to a particular joke. For instance, the first ten frames of a recording may have a tag for a first joke whereas the second ten frames of the recording may have a tag indicating a response to the first joke, e.g., a tag that describes audience laughter. The artificial intelligence system 202 then analyzes the tags for the different performances. The tags can also include external data that is sensed, e.g., room temperature, through sensors 110 and 112.  The tags can also include a verbal transcription of an audience member's response with or without additional metadata inferred from the transcription, such as sentiment or whether the audience member was asking a question, or making a comment, etc. The verbal transcription can be provided manually, or automatically, for example, using a speech recognition system.” ).
Harris, Scarborough and Jon are analogous in arts because they have the same filed of endeavor of training a machine learning techniques on an input.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Harris, Scarborough’s method, further in view of Jon by having metadata comprises Al tags. The modification would have been obvious because one of the ordinary skills in art would be motivated to train the artificial intelligence system with tags (Jon, [Par,0031], “In one implementation, the artificial intelligence system 202 receives tagged video and/or audio recordings of the performances. For example, each frame of a video may be tagged according to a particular joke. For instance, the first ten frames of a recording may have a tag for a first joke whereas the second ten frames of the recording may have a tag indicating a response to the first joke, e.g., a tag that describes audience laughter. The artificial intelligence system 202 then analyzes the tags for the different performances. The tags can also include external data that is sensed, e.g., room temperature, through sensors 110 and 112.  The tags can also include a verbal transcription of an audience member's response with or without additional metadata inferred from the transcription, such as sentiment or whether the audience member was asking a question, or making a comment, etc. The verbal transcription can be provided manually, or automatically, for example, using a speech recognition system.” ).
Regarding claim 33, Harris as modified in view of Scarborough and further in view of Jon  teaches the method of claim 1, wherein the dataset comprises real time data (Jon, [Par.0044], “ The data storage device 404 stores learning code 408, a database 410, and mapping code 412. The learning code 408 comprises instructions for artificial intelligence system training that mimics actions from previous performances. The database 410 comprises historical data such as previous performances either received and stored during artificial intelligence system training or received during a real time performance from the performance library 206. The mapping code 412 is used by the processor 402 to map particular code instructions, e.g., gesture commands such as animatronic movement of an arm, to physical device control instructions, e.g., activate particular motors in the animatronic to effectuate the movement.”).
Harris, Scarborough and Jon are analogous in arts because they have the same filed of endeavor of training a machine learning techniques on an input.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Harris, Scarborough’s method, further in view of Jon by having the dataset comprises real time data. The modification would have been obvious because one of the ordinary skills in art would be motivated to generate the real time data (Jon, [Par.0044], “The data storage device 404 stores learning code 408, a database 410, and mapping code 412. The learning code 408 comprises instructions for artificial intelligence system training that mimics actions from previous performances. The database 410 comprises historical data such as previous performances either received and stored during artificial intelligence system training or received during a real time performance from the performance library 206. The mapping code 412 is used by the processor 402 to map particular code instructions, e.g., gesture commands such as animatronic movement of an arm, to physical device control instructions, e.g., activate particular motors in the animatronic to effectuate the movement.”).
Regarding claim 34 Harris as modified in view of Scarborough and further in view of Jon teaches the non-transitory computer-readable medium of claim 16, wherein the dataset comprises real time data (Jon, [Par.0044], “The data storage device 404 stores learning code 408, a database 410, and mapping code 412. The learning code 408 comprises instructions for artificial intelligence system training that mimics actions from previous performances. The database 410 comprises historical data such as previous performances either received and stored during artificial intelligence system training or received during a real time performance from the performance library 206. The mapping code 412 is used by the processor 402 to map particular code instructions, e.g., gesture commands such as animatronic movement of an arm, to physical device control instructions, e.g., activate particular motors in the animatronic to effectuate the movement.”).
Harris, Scarborough and Jon are analogous in arts because they have the same filed of endeavor of training a machine learning techniques on an input.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Harris, Scarborough’s method, further in view of Jon by having the dataset comprises real time data. The modification would have been obvious because one of the ordinary skills in art would be motivated to generate the real time data (Jon, [Par.0044], “The data storage device 404 stores learning code 408, a database 410, and mapping code 412. The learning code 408 comprises instructions for artificial intelligence system training that mimics actions from previous performances. The database 410 comprises historical data such as previous performances either received and stored during artificial intelligence system training or received during a real time performance from the performance library 206. The mapping code 412 is used by the processor 402 to map particular code instructions, e.g., gesture commands such as animatronic movement of an arm, to physical device control instructions, e.g., activate particular motors in the animatronic to effectuate the movement.”).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE -MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.T./Examiner, Art Unit 2128         

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128